COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Tan Duc USA v. Jimmy Tran

Appellate case number:   01-14-00539-CV

Trial court case number: 2010-48243

Trial court:             309th District Court of Harris County

        Appellant Hoang-Yen Thi Dang filed a Notice of Designation of Attorney in Charge for
Appellant and Motion to Substitute Counsel. The motion is DENIED, without prejudice to
refiling.
        Pursuant to Texas Rule of Appellate Procedure 6.5(b), (d), the motion to substitute
counsel must reflect that it has been delivered to Hoang-Yen Thi Dang. See TEX. R. APP. P.
6.5(b), (d).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually

Date: June 11, 2015